Citation Nr: 0622285	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  05-02 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for adjustment disorder 
with anxiety, claimed as depressive anxiety.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from June 1992 through October 
1992, and September 2002 through February 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The case is now 
before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for adjustment 
disorder with anxiety, claimed as depressive anxiety.  His 
service medical records reflect treatment for depression in 
June 2003, shortly before his discharge from reserve service.  
His VA outpatient treatment records reflect a diagnosis of 
adjustment disorder with anxiety and depression in October 
2003.  The claims folder does not contain a nexus opinion 
regarding the veteran's claimed adjustment disorder with 
anxiety.  The March 2004 VA examination provides a current 
diagnosis, but neither the claims folder, nor the service 
medical records were available for review to the examiner.  
As such, a remand is required to obtain a nexus opinion as an 
addendum to the March 2004 VA examination report.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has fully complied with 
its duty to notify the veteran by issuing 
corrective notice compliant with 38 C.F.R. 
§ 3.159(b) (2005).  This corrective notice 
must be compliant with the recent decision 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   
 
2.  Obtain a nexus opinion from a VA 
examiner, preferably the same VA examiner 
that conducted the March 2004 mental 
disorders examination.  Provide the claims 
folder, including all service medical 
records, to the examiner and obtain an 
addendum to March 2004 report wherein the 
examiner considers the service records and 
advances an opinion addressing the 
following question:  Is it more likely 
than not (i.e., probability greater than 
50 percent); at least as likely as not 
(i.e., probability of 50 percent); or less 
likely than not (i.e., probability less 
than 50 percent) that any mental disease 
diagnosed is related to the veteran's 
service? 
 
3.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


